Citation Nr: 1544624	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-13 177	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
	
The Veteran contends that he has hearing loss and tinnitus due to exposure to loud noise during service.  The Veteran was afforded a VA examination in March 2012 and an addendum nexus opinion was obtained in September 2012.  The September 2012 addendum opinion does not adequately address the Veteran's bilateral hearing loss disability or his bilateral tinnitus.

In the September 2012 addendum nexus opinion, the VA examiner found that the Veteran's bilateral hearing loss disability was less likely than not related to military noise exposure or acoustic trauma related to military service.  The VA examiner included a rationale explaining that because the Veteran's enlistment and separation exams showed hearing within normal limits when converted from American Standards Association (ASA) to International Standards Organization (ISO), no significant hearing threshold shifts were evident, and no hearing loss complaints were noted in his STRs, his current bilateral hearing loss disability was not related to his service.  

The Board notes that audiology testing was generally conducted under the ASA standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the enlistment and separation examinations performed prior to November 1, 1967, were performed pursuant to the ASA standards. 

The Veteran's August 1964 enlistment examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-10 (0)
-10 (-5)
LEFT
0 (15)
5 (15)
0 (10)
0 (10)
-10 (-5)

The Veteran's August 1967 separation examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)

0 (5)
LEFT
20 (35)
10 (20)
5 (15)

20 (25)

Testing at the 3000 Hertz frequency was not conducted. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran's exams suggest a significant hearing threshold shift from entrance to separation, most notably in his left ear in the 500 Hertz frequency and 4000 Hertz frequency.  The VA examiner opined, without further explanation, that there was no threshold shift and that the Veteran had hearing within normal limits.  Consequently, the opinion given by the VA examiner appears factually inaccurate, therefore, it is inadequate.  In order to fairly and accurately decide the Veteran's claim the Board must remand the claim for a supplemental opinion.  

In the September 2012 addendum opinion the VA examiner also addressed the Veteran's tinnitus, stating that "No complaints of hearing loss or tinnitus are noted in [V]eteran's service medical records.  It is therefore the opinion of this examiner, that the [V]eteran's . . . . tinnitus [is] less likely than not related to military noise exposure or acoustic trauma related to military service."  The Board finds the opinion inadequate because it does not appear to consider the Veteran's tinnitus in light of his statements during his March 2012 examination indicating he did not know when the tinnitus began, or his statement in his April 2006 Dallas VA treatment record where he indicates his tinnitus began in 2003.  In order to fairly and accurately decide the Veteran's claim the Board must remand the claim for a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an audiologist and obtain a supplemental opinion as to the current nature and likely etiology of any hearing loss disability and tinnitus. 
      
The audiologist should consider the entire claims file, to include the August 1967 separation exam reflecting that the Veteran had some degree of hearing loss, the April 2006 VA treatment record, which reflects the Veteran's reported history of tinnitus with an onset of three years earlier, and the Veteran's March 2012 VA examination, which reflects the Veteran's report that he was uncertain as to when his tinnitus began.

The audiologist should be sure to convert the Veteran's August 1964 enlistment audiological examination and his August 1967 separation audiological examination from ASA to ISO. 

Based on the review of the record, the audiologist should address:

(a)  If it at least as likely as not (50 percent or greater) that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.  

(b)  If it at least as likely as not (50 percent or greater) that the Veteran has tinnitus causally related to, or aggravated by, active service.  

The Board advises the examiner that the absence of an in-service complaint of tinnitus or hearing loss is not always fatal to a service connection claim.  Evidence of a current tinnitus diagnosis or hearing loss diagnosis and a medically sound basis for attributing that disability to service where there is credible evidence of acoustic trauma due to significant noise exposure in service, may serve as a basis for a grant of service connection for tinnitus.

The audiologist should provide an adequate rationale for any opinion provided. 
      
If the audiologist cannot render an adequate rationale without an examination, schedule the Veteran for such.
      
2.  Thereafter, readjudicate the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


